Judge Nicholas
delivered the Opinion of the Court.
The only question necessary to be determined in this case, is, whether the owner of the equity of redemption of property mortgaged to the Bank of the Commonwealth, and sold by the bank, in satisfaction of the debt due, could, by a tender of the debt, with ten per cent, interest, within the time prescribed by law, divest the bank of the legal title acquired under the mortgage. We think that he could not; that his tender only gave him the right ta apply to a'court of chancery to obtain from the bank a reconveyance of the title.
It is unnecessary, therefore, to determine whether, according to the proof in this case, the tender was made in proper time, or by the proper person ; for, let that be as it may, the plaintiff ought to have recovered.
Judgment reversed, with costs, and cause remanded for further proceedings consistent herewith.